DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-8 in the reply filed on 10/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: In paragraph [0002], the phrases “have wide uses and applications in such as writing, printing, container making, and the likes”, “leading to crisis of ecology and vanish of the green world”. In paragraph [0003], the phrase “this solution of making recovered pulp will eventually in vain”, in paragraph [0004], the phrase “dumping of trashes as polyethylene as one of the ingredients of such mineral paper does not degrade biologically”, in paragraph [0065] .
The disclosure is objected to because of the following informalities: “I combination” in line 5 of paragraph [0038] should be “in combination”. “facture strength” should be “fracture strength” in the second to last sentence of paragraph [0064].
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “the oyster paper pellets being subsequently subjected to film blowing processing to be subjected to a film blowing operation to form an oyster paper” in lines 8-10 should be “the oyster paper pellets being subsequently subjected to film blowing processing through a a film blowing operation to form an oyster paper” (bolded for emphasis). This also corresponds to paragraph [0048] of the original specification. Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  the phrase “wherein the oyster shell powder is selected as oyster shell powder that are calcinated” in lines 1-3 should be “wherein the oyster shell powder is calcinated”.  Appropriate correction is required.

Examiner’s note: the term “is made of” in line 1 of claim 1 is interpreted as closed language for the purpose of this Examination based on the original disclosure of the presently claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (TWI507296B) in view of Chateau et al (USPGPUB 2018/0186943), Chong et al (“Fire-Retardant Plastic Material from Oyster-Shell Powder and Recycled Polyethylene), non-patent literature of record, and Liang (USPGPUB 2002/0041060).
Regarding claims 1 and 3, Chen discloses a green environmental protection paper and a manufacturing method thereof, in particular to a technology that uses a special formula material composed of a polymer material and an inorganic material to be mixed into the environmental protection paper [0001]. In one embodiment, the formula includes a polymer material (1a), an inorganic material (1b), and an organic material (1c), wherein the polymer material (1a) accounts for 10-25% by weight, and the inorganic material (1b) accounts for 55 to 85% by weight, and organic materials (1c) account for 10 to 25% by weight [0024]. Polymer material 1a can be polypropylene (PP), polyethylene (PE), and/or polylactic acid (PLA) (wherein the polymer is selected as one of a member of a polyethylene group and polypropylene or a combination thereof – claim 3) [0024]. The inorganic material 1b can be calcium carbonate powder and can be an ore powder [0024]. The organic material 1c can be plant fiber or plant starch such as cassava flour, corn flour, sweet potato flour, bagasse powder, plant fiber prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed range of 0.05 mm to 0.5 mm overlaps the prior art range of 0.05 mm to 0.7 mm (a paper having a thickness of 0.05 millimeters to 0.5 millimeters).
Examiner’s note: the terms “natural biodegradation inducing agent” and “natural biodegradation assisting additive agent” are not defined in the present disclosure and therefore the broadest reasonable interpretation (BRI) in light of the specification applies. Paragraph [0051] of the original disclosure indicates that the natural biodegradation assisting additive agent “can assist the above-mentioned natural biodegradation inducing agent to accelerate speed and efficiency of biodegradation carried out by microorganisms in soil”. The example for the natural biodegradation inducing agent provided in the disclosure and in the claims is chitosan ([0024] and claim 5). The examples for the “natural biodegradation assisting additive agent” are guar gum and fruit and vegetable enzyme ([0026] and claim 7). Therefore, the BRI of the term “natural biodegradation inducing agent” is any naturally occurring material that is capable of biodegradation of itself or initiating biodegradation of any other material. The BRI of the term “natural biodegradation assisting additive agent” is any naturally occurring material that assists/catalyzes/accelerates the biodegradation process by microorganisms. Naturally occurring fibers, polymers, starches, or polysaccharides 
Chen is silent with regard to the presence of a natural biodegradation assisting additive agent. Chen is silent with regard to the volume ratio of the components. Chen is silent with regard to using oyster shell powder. Chen is silent with regard to the claimed process limitations.
Chateau discloses a novel masterbatch composition comprising a high concentration of biological entities [0001]. The invention also relates to a process for producing such masterbatch composition, and the use thereof for the production of plastic articles [0001]. The masterbatch composition comprises a carrier material and biological entities having a polymer-degrading activity [0032]. The masterbatch composition exhibits a polymer-degrading activity and may be used to confer improved biodegradability on plastic materials and articles [0032] [0006]. The carrier material represents between 10% and 89% by weight of the total weight of the masterbatch composition and the biological entities represent from 11% to 90% by weight of the masterbatch composition [0007-8] [0032-33] [0042]. The carrier material can comprise natural polymers such as polysaccharides including cellulose, starch, and chitosan and mixtures thereof [0045]. The biological entities comprise or consist of at least an enzyme with synthetic polymer-degrading activity and/or a microorganism expressing, and optionally excreting, an enzyme having such activity [0035]. Various enzymes can be used [0036]. The masterbatch can be in solid/powder/granulate form or liquid form [0059]. In one embodiment, 0.01 to 20% by weight of masterbatch composition is added 
Chen is analogous because it discloses green environmental protection paper.
Chateau is analogous because it discloses biodegradable plastic articles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chateau’s masterbatch composition comprising carrier and biological entities as Chen’s organic material 1c.  One of ordinary skill in the art would have been motivated to use such a composition for this component because this would enhance the biodegradability of Chen’s green paper as disclosed by Chateau above. Chen’s paper comprises polymer material 1a which can be PP or PE and Chateau’s masterbatch composition is capable of polymer-degrading activity on such polymers as disclosed above. Chen discloses the desirability of the paper to be decomposed naturally or through organisms such as bacteria to accelerate the decomposition speed of the paper [0023] [0003] [0020] [0045]. Chateau’s masterbatch composition can be formed from the same or similar organic material as that disclosed by Chen (i.e., plant starch, natural polymers).
Examiner’s note: the weight percentage of the masterbatch composition as a percentage of the weight of the article disclosed by Chateau overlaps that disclosed by Chen for organic material 1c. Since the carrier material ranges between 10 and 89% by weight of the masterbatch composition and the biological entities range between 11 and 90% by weight of the masterbatch composition, the weight percent ranges of the carrier In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, Chen in view of Chateau does not specify the workable ranges for the volumetric percentages of each component, but they do describe the general conditions of the claim, namely the relative weight percentages of each component which are broad and overlap the claimed volumetric percentage ranges.  It would not be inventive to discover the workable ranges by routine experimentation of the invention taught by Chen in view of Chateau (A paper, which is made of 60%-70% (CaCO3) powder, 10%-20% polymer, 15%-17% natural biodegradation inducing agent, and 3%-5% natural biodegradation assisting additive agent, by volume ratio). 
Chen in view of Chateau is silent with regard to using oyster shell powder. Chen in view of Chateau is silent with regard to the claimed process limitations.
Chong discloses a series of plastic materials from recycled polyethylene (PE) and oyster-shell powder which were prepared to test their fire-retardant properties with an aim of finding a practical way of waste recycling [Abstract]. It is desirable to devise plastic materials that combine waste PE and PP and oyster-shell powder in order to reduce waste from both products [Introduction] [pg 1583]. Oyster shell is mainly composed of CaCO3 [Introduction, pg 1583] [Results and Discussion, first paragraph, 
Chong is analogous because it discloses environmentally friendly composite plastic and oyster shell products.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use oyster shell powder as Chen’s inorganic material 1b (An oyster paper, which is made of 60%-70% oyster shell powder, 10%-20% polymer, 15%-17% natural biodegradation inducing agent, and 3%-5% natural biodegradation assisting additive agent, by volume ratio).  One of ordinary skill in the art would have been motivated to use oyster shell powder for this component because it is a natural source of CaCO3 as disclosed by Chong and Chen discloses that CaCO3 can be the inorganic material 1b (see above). Chong discloses that oyster shell is a waste product that needs addressed and Chen discloses the desirability of an environmentally friendly paper. Chen also discloses the desirability of forming a paper with a fire protection effect [0018] and Chong discloses that the CaCO3 from oyster shell enhances fire-retardant properties (see above).
Chen in view of Chateau and Chong is silent with regard to the claimed process limitations.
Liang discloses a process for the manufacture of an environmental friendly paper having up to about 80% by weight of inorganic mineral powders [0001]. The paper comprises up to about 80% by weight of inorganic mineral powders as main components, about 43% to 18% by weight of polyethylene, and less than 2% by weight 
Liang is analogous because it discloses environmentally friendly paper.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Liang’s process to form Chen’s green paper (that are subjected to mixing and pre-melting processing according to such ratios, followed by compounding and pelletizing to prepare a plurality of oyster paper pellets, the oyster paper pellets being subsequently subjected to film blowing processing through a film blowing operation to form an oyster paper).  One of ordinary skill in the art would have been motivated to use such a process to form the paper because this would result in a paper having good 2-dimensional strength as disclosed by Liang above.
Alternatively, although Chen does not disclose compounding and pelletizing the composition and a subsequent film blowing operation to form a paper, it is noted that In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Chen in view of Chateau and Chong meets the requirements of the claimed composite, the prior art clearly meet the requirements of present claim 1.
Regarding claim 2, Chen further discloses that the particle size of the ore powder is between 1 um to 5 um (a powder particle diameter less than 6.5 micrometers) [0019] [0025]. A grinder is used to grind the stone to such a particle size [0037]. Chong also discloses an average particle size of fine powder of 3 to 5 um which led to superior homogeneous compounding with PE resin and generates more CO2 due to higher surface area [pg 1585, first full paragraph].
Chen and Chong are silent with regard to calcinating and sieving the powder.
Although Chen and Chong do not disclose calcination or sieving of the powder, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Chen in view of Chateau, Chong, and Liang meets the requirements of the claimed composite, the prior art clearly meet the requirements of present claim 2 (wherein the oyster shell powder is selected as oyster shell powder that are calcinated at 600°C-800°C and sieved with a mesh number of 2000 to have a powder particle diameter less than 6.5 micrometers).
Regarding claim 4, Chen is silent with regard to using a combination of polyethylenes as claimed.
Liang discloses that the polyethylene used for the paper can include a combination of HDPE, MDPE, LLDPE, and LDPE [0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a combination of PE’s as disclosed by Liang as Chen’s polymer material 1a (The oyster paper according to claim 3, wherein the polyethylene group for the polymer includes linear low-density polyethylene, high-density polyethylene, low-density polyethylene, and medium-density polyethylene).  
Regarding claim 5, Chateau further discloses that chitosan can be used as the carrier material (wherein the natural biodegradation inducing agent is selected as chitosan) [0045].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Chateau et al, Chong et al, and Liang as applied to claim 5 above, and further as evidenced by Hoagland (US Patent 5,919,574).
Regarding claim 6, the limitations of claim 5 have been set forth above. Hoagland discloses that chitosan results from hydrolysis of some of the acetyl groups of chitin (The oyster paper according to claim 5, wherein chitosan for the natural biodegradation inducing agent comprises a deacetylation product of chitin) [Col 3, lines 38-41].

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Chateau et al, Chong et al, and Liang as applied to claim 1 above, and further in view of Iyer et al (USPGPUB 2017/0175146).
Regarding claims 7-8, the limitations of claim 1 have been set forth above. Chateau discloses that the biological entities can be any enzyme with polymer-degrading activity [0034-35]. 
Chateau is silent with regard to using guar gum or a fruit or vegetable enzyme as the biological entity.
Iyer discloses a biodegradable biocompostable biodigestible plastic and a process for preparation thereof [0002]. The invention proposes Biodegradable/Biocompostable/Biodigestible plastics or polymer products to replace the normal petroleum source plastics by incorporating biodegradable/biocompostable/biodigestible additives in the polymer processing to render them biodegradable/biocompostable/biodigestible [0020]. Thus, a plastic formulation has been developed by incorporating natural peptides/enzyme/protein from edible source to make non-biodegradable petroleum based polymers namely the polyolefin such as polyethylene, polypropylene and their different grades as Biodegradable/Biocompostable/Biodigestible polyolefin polymer [0020]. The process comprises preparing a composition by combing at least one peptide with at least one protein and enzyme, and a composting agent [0030]. This is followed by blending with at least one polymer in the presence of additive preferably at a temperature of 45-300° C. so as to retain the essential catalytic properties and nature of the peptides/enzyme/protein [0030]. The composition can be encapsulated in a polymer [0031]. The protein/enzyme can be from soya bean [0033]. The polymer can be polyethylene [0035]. The presence of peptide/enzyme/proteins and other additives in 
Iyer is analogous because it discloses biodegradable plastic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use soybean enzyme as the biological entity in Chen in view of Chateau, Chong, and Liang’s composition (wherein the natural biodegradation assisting additive agent is selected as one of guar gum and a fruit and vegetable enzyme or a combination thereof – claim 7) (The oyster paper according to claim 7, wherein the fruit and vegetable enzyme for the natural biodegradation assisting additive agent is selected as one of soybean, okra, and pineapple or a combination of two thereof – claim 8).  One of ordinary skill in the art would have been motivated to use soybean enzyme because such an enzyme exhibits an effective polymer-degrading activity with polyethylene polymers as disclosed by Iyer above and as desired by Chen and Chateau. Both Iyer and Chateau disclose encapsulated enzymes as biological entities with polymer-degrading activity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. He et al (USPGPUB 2014/0272357) .
Dandenault et al (USPGPUB 2015/0107488) discloses a composition, methods, and systems for formation of a continuous and cohesive film which can be coated on a cellulose based material or a plastic based material [0002]. The composition can include oyster shell [0021-22] from 5 to 40 wt% within an organic polymer binder matrix [0044]. The plastic material can be PP and/or PE [0051]. Biopolymers such as chitosan can also be included [0130]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781